
	
		II
		112th CONGRESS
		1st Session
		S. 539
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Public Health Services Act and the Social
		  Security Act to extend health information technology assistance eligibility to
		  behavioral health, mental health, and substance abuse professionals and
		  facilities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Behavioral Health Information
			 Technology Act of 2011.
		2.Extension of
			 health information technology assistance for behavioral health and mental
			 health and substance abuseSection 3000(3) of the Public Health
			 Services Act (42 U.S.C. 300jj(3)) is amended by inserting a behavioral
			 or mental health professional (as defined in section 331(a)(3)(E)(i)), a
			 substance abuse professional, a psychiatric hospital (as defined in section
			 1861(f) of the Social Security Act), a community mental health center (as
			 described in section 1913(b)(2)) (including community mental health centers
			 that are operated by county behavioral health agencies), a residential mental
			 health treatment facility, an outpatient mental health treatment facility, a
			 substance abuse treatment facility, before and any other
			 category.
		3.Extension of
			 health information technology regional extension centersSection 3012(c)(4) of the Public Health
			 Service Act (42 U.S.C. 300jj–32(c)(4)) is amended by adding at the end the
			 following:
			
				(E)Community mental
				health centers (as described in section 1913(b)(2)), psychiatric hospitals (as
				defined in section 1861(f) of the Social Security Act), behavioral and mental
				health professionals (as defined in section 331(a)(3)(E)(i)), substance abuse
				professionals, residential mental health treatment facilities, outpatient
				mental health treatment facilities, and substance abuse treatment facilities,
				including such facilities operated, managed, or contracted for by a county
				behavioral health
				agency.
				.
		4.Extension of
			 eligibility for medicare and medicaid health information technology
			 assistance
			(a)Payment
			 incentives for eligible professionals under the Medicare
			 programSection 1848 of the Social Security Act (42 U.S.C.
			 1395w–4) is amended—
				(1)in subsection
			 (a)(7)(E), by amending clause (iii) to read as follows:
					
						(iii)Eligible
				professionalThe term eligible professional means
				any of the following:
							(I)A physician (as
				defined section 1861(r)).
							(II)A clinical
				psychologist providing qualified psychologist services (as defined in section
				1861(ii)).
							(III)A clinical
				social worker (as defined in section
				1861(hh)(1)).
							;
				and
				(2)in subsection
			 (o)(5), by amending subparagraph (C) to read as follows:
					
						(C)Eligible
				professionalThe term eligible professional means
				any of the following:
							(i)A
				physician (as defined section 1861(r)).
							(ii)A clinical
				psychologist providing qualified psychologist services (as defined in section
				1861(ii)).
							(iii)A clinical
				social worker (as defined in section
				1861(hh)(1)).
							.
				(b)Eligible
			 hospitalsSection 1886(s) of the Social Security Act (42 U.S.C.
			 1395ww(s)) is amended—
				(1)in paragraph
			 (4)(A)(i), by inserting (or, beginning with fiscal year 2015, by
			 one-quarter of such annual update (determined without regard to clause (i) or
			 (ii) of paragraph (2)(A) or paragraph (5)) after 2 percentage
			 points; and
				(2)by adding at the
			 end the following new paragraph:
					
						(5)Application of
				incentives and incentive market basket adjustment for adoption and meaningful
				use of certified EHR technologyThe provisions of subsections (n)
				and (b)(3)(B)(ix) shall apply to a psychiatric hospital (as defined in section
				1861(f)) that furnishes inpatient hospital services with respect to a rate year
				beginning in a fiscal year in the same manner as such subsections apply to an
				eligible hospital (as defined in subsection (n)(6)(B)) with respect to such
				fiscal year (in accordance with rules prescribed by the
				Secretary).
						.
				(c)Medicaid
			 providersSection 1903(t) of the Social Security Act (42 U.S.C.
			 1396b(t)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (B)—
						(i)in
			 clause (i), by striking , or and inserting a semicolon;
						(ii)in
			 clause (ii), by striking the period at the end and inserting a semicolon;
			 and
						(iii)by adding after
			 clause (ii) the following:
							
								(iii)a public
				hospital that is principally a psychiatric hospital (as defined in section
				1861(f));
								(iv)a private
				hospital that is principally a psychiatric hospital (as defined in section
				1861(f)) and that has at least 10 percent of its patient volume (as estimated
				in accordance with a methodology established by the Secretary) attributable to
				individuals who are receiving medical assistance under this title;
								(v)a
				community mental health center (as described in section 1913(b)(2) of the
				Public Health Service Act);
								(vi)a residential or
				outpatient mental health treatment facility that—
									(I)is accredited by
				the Joint Commission on Accreditation of Healthcare Organizations, the
				Commission on Accreditation of Rehabilitation Facilities, the Council on
				Accreditation, or any other national accrediting agency recognized by the
				Secretary; and
									(II)has at least 10
				percent of its patient volume (as estimated in accordance with a methodology
				established by the Secretary) attributable to individuals who are receiving
				medical assistance under this title; or
									(vii)a substance
				abuse treatment facility that—
									(I)is accredited by
				the Joint Commission on Accreditation of Healthcare Organizations, the
				Commission on Accreditation of Rehabilitation Facilities, the Council on
				Accreditation, or any other national accrediting agency recognized by the
				Secretary; and
									(II)has at least 10
				percent of its patient volume (as estimated in accordance with a methodology
				established by the Secretary) attributable to individuals who are receiving
				medical assistance under this title.
									;
				and
						(B)in the flush
			 matter at the end, by adding the following: For purposes of subparagraph
			 (B), a hospital, facility, or mental health center described under such
			 subparagraph shall include those operated or managed, directly or under
			 contract, by a county behavioral health center.; and
					(2)in paragraph
			 (3)(B)—
					(A)in clause (iv),
			 by striking ; and and inserting a semicolon;
					(B)in clause (v), by
			 striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(vi)clinical
				psychologist providing qualified psychologist services (as defined in section
				1861(ii)), if such clinical psychologist is practicing in an outpatient setting
				that—
								(I)is led by a
				clinical psychologist; and
								(II)is not otherwise
				receiving payment under paragraph (1) as a Medicaid provider described in
				paragraph (2)(B); and
								(vii)a clinical
				social worker (as defined in section 1861(hh)(1)), if such clinical social
				worker is practicing in an outpatient clinic that—
								(I)is led by a
				clinical social worker; and
								(II)is not otherwise
				receiving payment under paragraph (1) as a Medicaid provider described in
				paragraph
				(2)(B).
								.
					
